In the

    United States Court of Appeals
                For the Seventh Circuit
No. 14-2354

HONGTING LIU,
                                                         Petitioner,

                                 v.


LORETTA E. LYNCH,
Attorney General of the United States,
                                                        Respondent.


               Petition for Review of an Order of the
                   Board of Immigration Appeals
                          No. A201 015 295


       ARGUED APRIL 28, 2015— DECIDED JUNE 11, 2015


   Before FLAUM, KANNE, and WILLIAMS, Circuit Judges.
    FLAUM, Circuit Judge. Hongting Liu, a Chinese citizen in her
mid-twenties, petitions for review of the denial of her applica-
tion for asylum and withholding of removal based on religious
persecution. Because substantial evidence does not support the
Immigration Judge’s (IJ) adverse credibility finding, which was
2                                                   No. 14-2354

upheld by the Board of Immigration Appeals, we grant the
petition and remand for further proceedings.
                          I. Background
    Liu came to the United States on a student visa in May
2011. She did not attend the school designated on her visa and
instead took free English classes in Chicago. Ten months after
her arrival, she filed for asylum based on the religious persecu-
tion she faced in China. An asylum officer denied her applica-
tion, and she was charged as removable because she did not
attend the school listed on her visa.
    At her removal hearing, Liu testified about the basis for her
application, starting with her conversion to Christianity while
in college in northeastern China. She testified that her conver-
sion helped lift her out of a depression following her uncle’s
death. For the remainder of her studies, she attended meetings
every Sunday at an “underground family church” near her
campus, and after graduating and returning home she at-
tended a new house church. Her parents did not know that she
converted to Christianity or attended house-church meetings
weekly.
    Liu went on to describe the events underlying her claim of
persecution, beginning with her arrest at her hometown house
church. In January 2011 the police raided the church and asked
the congregants why they were gathered. After one congregant
replied that they were discussing Christianity, the police
declared the meeting an illegal gathering and arrested all seven
people in attendance. Liu was taken to the police station and
detained for four days in a room apart from her fellow church-
goers.
No. 14-2354                                                      3

    She testified that she was mistreated during her detention.
When she refused to respond to questions about details of the
house church, she said that she was slapped by an interrogat-
ing officer. She also was administered “shock[s]” when the
police used an unspecified device to pierce the skin at her
throat and was beaten in the back and head with batons, after
which she temporarily lost consciousness. At a subsequent
interrogation, she was slapped by another officer for refusing
to answer questions about connections between her church and
“any supporting country organization.” Another officer
touched her breasts.
    Liu was released from detention after her parents paid a
substantial sum of money (5,000 yuan, or approximately 800
dollars). Liu was told to cease her church activity and report to
the police every week. When her parents brought her home
from the police station, she was unable to eat, so they took her
to the hospital for treatment, where she was diagnosed with a
concussion.
    At the hearing, one focus of inquiry was inconsistencies in
Liu’s testimony about the timing of her applications for both a
visa and passport. She initially testified that she applied for her
visa through an “intermediary agency” in March 2011. The
government’s attorney challenged that testimony, stating that
her visa application in fact was dated January 26, 2011—the
same time when she testified that she had been detained after
her arrest at the house church. Liu responded that she did not
know exactly when her visa application was submitted because
her parents had made arrangements with the agency, not her.
Next, when the IJ asked how she was able to get a passport if,
after her release, she had to report weekly to the police, she
4                                                     No. 14-2354

said that she got it “in a secret manner.” After the IJ pointed
out that her passport was issued before her arrest, she re-
sponded, “Well, I didn’t express myself correctly. I didn’t say
that—I should have said that the visa was obtained in a very
secret manner, not the passport.” In addition, at another point
in the hearing, Liu denied intending to come to the United
States before her arrest, but later said that she applied for a visa
before “all these troubles” and began collecting materials to
support her application as early as 2010.
    Also at the hearing, Liu presented testimony from a family
friend with whom she lived and attended church in Chicago
every Sunday. He testified about her interest in Christianity
back in China, where he had discussed religion with her while
sharing a meal with her family in 2009.
    As for corroborating documents, she supplemented her
application with (1) a medical record from a hospital, dated the
day of her release from police custody, stating that she had
been “beaten” and suffered a concussion; (2) an undated letter
from her mother saying that the police had contacted her to
bail Liu out of jail for participating in a religious gathering, and
that she later took Liu to the hospital; (3) an undated letter
from a fellow church member in her hometown saying that she
was arrested with Liu and that they had been “interrogated,
beaten and electrocuted,” that their church was destroyed, and
that they regularly had to report to the police station; (4) a
“Special Cash Receipt” dated the day of Liu’s release from
detention for a 5,000 yuan bond, paid by Liu’s mother; and (5)
a devotional booklet from her Chinese church in Chicago.
No. 14-2354                                                      5

    The IJ denied Liu all relief. The IJ found Liu’s testimony
neither persuasive nor sufficient to meet her burden of proof.
He referred to “minor inconsistencies” during her
testimony—inconsistences that, he acknowledged, “do not
directly go to the heart of Respondent’s claim” yet nonetheless
suggest one “tr[ying] to correct herself and . . . tell a different
story.” The IJ doubted Liu’s testimony because (1) she testified
that she came to the United States both to study but also on
account of having been persecuted in China; (2) she waited ten
months to apply for asylum instead of seeking an attorney and
more promptly gathering evidence—a pace that, in the IJ’s
view, was not consistent with someone fleeing persecution; (3)
Liu hid her affiliation with Christianity from her parents, yet
her witness—a practicing Christian—testified that she asked
him in front of her parents about religious practices in the
United States; (4) Liu testified in regard to the raid on the
church meeting that she refused to answer questions about the
purpose of the gathering, despite it being obvious from the
circumstances that a religious event was underway; and (5) she
changed her story about the timing of applications that she
filed for her student visa and passport. The IJ did, however,
comment that Liu testified in a “fairly forceful manner,” and
said that the abuse she described, if believed, would amount to
persecution.
    The IJ also concluded that Liu did not submit adequate,
reliable evidence to overcome what the IJ described as her
incredible testimony. He noted that most of her documents
were “last minute corroborative evidence obtained from China
submitted for purposes of her final hearing” and deserved no
evidentiary weight. The IJ then discounted the medical report,
6                                                    No. 14-2354

which was submitted with her original application, because it
stated only that she had incurred a head injury and lost
consciousness and that she could “not clearly recall the
circumstances of the injury.” In the IJ’s view, she could have
obtained statements from others about her religious practices
and mistreatment by the authorities, as well as a detailed
statement from her parents.
    The Board of Immigration Appeals upheld the IJ’s ruling in
a short opinion. The Board found that the IJ did not clearly err
in drawing an “adverse credibility inference from [Liu’s] lack
of candor in her testimony” about the timing of her applica-
tions for her visa and passport, and these discrepancies were
“material” to her claim of persecution. The Board also upheld
the IJ’s findings that the medical report reflected circumstances
of injury that were “unknown,” that the letters from Liu’s
mother and fellow church member “lacked detail and were
procured for the purposes of litigation,” and that the bond
payment receipt lacked authentication and evidence about
chain of custody.
                          II. Discussion
    In her petition for review, Liu primarily asserts that the IJ’s
adverse credibility determination is flawed. The assessment of
credibility is crucial in an asylum case because an applicant’s
testimony—if credible, specific, and persuasive—can establish
her burden of proof without corroboration. See 8 U.S.C.
§ 1158(b)(1)(B)(ii).
    Substantial evidence does not support four of the IJ’s five
reasons for discounting Liu’s testimony. The first inconsistency
cited by the IJ—that Liu changed the nature of her reason for
No. 14-2354                                                      7

coming to the United States from studying to fleeing persecu-
tion—is illusory. Dual motives for remaining in the United
States are not inconsistent. See Gjerazi v. Gonzales, 435 F.3d 800,
809 (7th Cir. 2006) (criticizing IJ for not recognizing that
applicant developed intent of applying for asylum after leaving
home country); Pavlova v. I.N.S., 441 F.3d 82, 88, 89 n.5 (2d Cir.
2006) (recognizing that applicants can have dual purposes for
coming to the United States).
    The second inconsistency relied upon by the IJ was Liu’s
ten-month delay in filing her asylum application—a delay that
the IJ deemed incompatible with one purporting to flee
persecution. But the statute allows an asylum applicant one
year to file, see 8 U.S.C. § 1158(a)(2)(B), and Liu filed her
application within that time period. Drawing any inferences
against her credibility for filing in the tenth month of the year
is arbitrary and unwarranted. See Pavlova, 441 F.3d at 88–89.
    The third source of confusion for the IJ was that Liu would
conceal her conversion from her parents. “I see no reason why
the Respondent would hide her affiliation with Christianity or
her baptism [from her parents] if it, in fact, had truly oc-
curred,” he said, adding that Liu’s “religion or possible
conversion to Christianity may have been part of the discus-
sion” with her family friend and parents at the meal in China.
But Liu’s friend testified explicitly that Liu’s own religious
practices were not part of the discussion, so the IJ’s opinion
about Liu’s willingness to tell her parents about her faith is
speculative and conjectural, and therefore not a proper basis
for an adverse credibility finding. See Jiang v. Gonzales, 485 F.3d
8                                                  No. 14-2354

992, 995 (7th Cir. 2007); Pramatarov v. Gonzales, 454 F.3d 764,
765–66 (7th Cir. 2006).
    The fourth inconsistency cited by the IJ is difficult to
understand. The IJ seemed to doubt that the police would
question Liu about a gathering that they knew to be illegal or
that Liu would refuse to answer questions about her participa-
tion in the church, having already been arrested there. But this
reasoning does not take into account Liu’s testimony that the
police questioned her about more than just her participa-
tion—asking about the number of congregants, the name of the
pastor, and ties to supporting country organizations—and
assumes a particular type of behavior that both she and the
police would be expected to follow in such circumstances. The
scenario is not as implausible as the IJ assumes. See Jiang, 485
F.3d at 994 (granting petition in case where applicant was
arrested at house-church meeting, interrogated about the
meeting, and beaten by police); Zhao v. Mukasey, 540 F.3d 1027,
1028 (9th Cir. 2008) (granting petition in case where applicants
were arrested while practicing religion, interrogated, and
mistreated when they refused to answer questions).
    The IJ’s final reason for discrediting Liu—her inconsistent
testimony about the timing of her visa and passport
applications—is not independently sufficient to support a
general finding of incredibility. Liu did technically testify
inconsistently at the hearing about the timing of the applica-
tions. Nevertheless, this inconsistency alone is not so material
as to discredit her entire narrative about her underlying claim
of persecution—which covers Liu’s conversion, arrest, and
mistreatment by the police. Even after the passage of the REAL
ID Act, IJs must distinguish between inconsistencies that are
No. 14-2354                                                      9

material and those that are not. See Krishnapillai v. Holder, 563
F.3d 606, 616–17 (7th Cir. 2009); see also Lin v. Holder, 630 F.3d
536, 544 (7th Cir. 2010) (upholding adverse credibility finding
when applicant testified inconsistently about timing of event
central to persecution claim).
    Because an applicant’s testimony alone “may be sufficient
to sustain the applicant’s burden without corroboration,” the
IJ’s flawed credibility determination, which went uncorrected
by the Board, requires that the case be remanded for a reassess-
ment of Liu’s credibility. See 8 U.S.C. § 1158(b)(1)(B)(ii); Nadmid
v. Holder, 784 F.3d 357, 361 (7th Cir. 2015); Rapheal v. Mukasey,
533 F.3d 521, 528–30 (7th Cir. 2008).
    If on remand the Board determines that Liu’s corroborating
evidence must be reviewed under the REAL ID Act, see 8
U.S.C. § 1158(b)(1)(B)(ii), then a few points should be kept in
mind. The IJ believed that Liu could have submitted additional
statements about her mistreatment by the authorities and a
detailed statement from her parents. But the IJ did not consider
whether further evidence about her detention was reasonably
available since there were no witnesses other than the police.
See Chen v. Holder, 715 F.3d 207, 211–12 (7th Cir. 2013); Durgac
v. Gonzales, 430 F.3d 849, 853 (7th Cir. 2005). And although she
submitted a medical report corroborating that she had been
beaten and suffered a head injury, the IJ discounted it because
it did not refer to the detention, without explaining why a
medical record reasonably should specify the role played by
the police in causing the injury. See Jiang, 485 F.3d at 996–97
(improper for IJ to discount medical records “based on his own
assumptions regarding what information is included in
10                                                  No. 14-2354

Chinese hospital documents”). Further, it was questionable for
the IJ to find that Liu could have submitted a statement from
her parents, while not acknowledging that she in fact had
submitted a letter from her mother. The IJ discredited the letter
because it had been procured only recently and in anticipation
of Liu’s hearing, but the IJ did not explain why Liu reasonably
would have a contemporaneous letter from her mother about
her mistreatment. Finally, the IJ did not explain why it was
“obvious” that the letter from Liu’s mother was based on what
Liu had told her to write; the letter recounted events that Liu’s
mother reported having personally experienced.
                         III. Conclusion
   We grant the petition and remand for further proceedings
consistent with this opinion.